Exhibit 10.35 PURCHASE AND SALE AGREEMENT HIGHLANDS RANCH SHEA CENTER II, LLC, Seller NETREIT, INC., Purchaser November 10, 2015 TABLE OF CONTENTS Page ARTICLE 1. Purchase And Sale 1 Section 1.1 Purchase and Sale 1 Section 1.2 Purchase Price; Payment of the Purchase Price 1 a. Deposit 1 b. Balance of Purchase Price 1 Section 1.3 Personal Property 1 a. Leases 1 b. Contracts 1 c. Licenses, Permits and Warranties 1 d. Surveys and Plans 1 e. Leasing Materials 1 f. Name 1 g. Tangible Personal Property 2 ARTICLE 2. Closing 2 Section 2.1 Closing 2 Section 2.2 Seller’s Closing Items 2 a. Deed 2 b. Assignment of Leases 2 c. Assignment of Contracts 2 d. Bill of Sale 2 e. Tenant Estoppel Letters 2 f. Non-Foreign Affidavit 2 g. Leases and Contracts 2 h. Owner’s Title Policy 2 i. Notices to Tenants 2 j. Other Property 2 k. Rent Roll 2 l. Amendment to Vesting Deed 2 Section 2.3 Purchaser’s Closing Items 2 a. Purchase Price 2 b. Assignments 3 Section 2.4 Other Closing Documents 3 Section 2.5 Conditions to Purchaser’s Obligations 3 a. Seller’s Representations and Warranties 3 b. Tenant Estoppel Letters 3 c. Title Evidence; Survey 3 d. Inspection of the Property 4 ARTICLE 3. Closing And Post-Closing Adjustments 7 Section 3.1 Closing Adjustments 7 a. Taxes and Assessments 7 b. Rents 7 c. Security Deposits 8 d. Leasing Commissions 8 e. Tenant Improvements and Other Expenses 8 f. Payments under Contracts 8 g. Personal Property and Sales Taxes 9 h. Utility Charges 9 i. Miscellaneous Closing Costs 9 Section 3.2 Post-Closing Apportionments 9 ARTICLE 4. Default 9 Section 4.1 Default and Termination 9 a. Purchaser’s Default 9 b. Seller’s Default 9 c. Termination of Agreement 10 -i- Page ARTICLE 5. Casualty And Condemnation 10 Section 5.1 Casualty 10 Section 5.2 Condemnation 10 ARTICLE 6. Operation Of The Property; Leasing; Service Contracts 10 Section 6.1 Operation of the Property 10 Section 6.2 Leasing 10 Section 6.3 Service Contracts 11 ARTICLE 7. GENERAL DISCLAIMER 11 ARTICLE 8. MISCELLANEOUS 12 Section 8.1 Special Districts 12 Section 8.2 Confidentiality, Distribution of Information and Use of Marks 12 a. Confidentiality 12 b. Use of Marks 12 Section 8.3 Authority of Seller and Purchaser 12 a. Purchaser 12 b. Seller 13 Section 8.4 Brokers 13 Section 8.5 Assignability 13 a. Purchaser’s Assignability 13 b. Seller’s Assignability 13 Section 8.6 Notices 13 Section 8.7 Binding Effect 14 Section 8.8 Entire Agreement; Modification 14 Section 8.9 Headings 14 Section 8.10 No Merger 14 Section 8.11 Counterparts 14 Section 8.12 Severability 14 Section 8.13 No Waiver 14 Section 8.14 U.S. Dollars 14 Section 8.15 Construction of Agreement 15 Section 8.16 Governing Law; Attorneys’ Fees 15 Section 8.17 Recordation 15 Section 8.18 Relationship of Parties 15 Section 8.19 Exhibits; Section References 15 Section 8.20 Date of This Agreement 15 Section 8.21 Consideration 15 Section 8.22 Tax Deferred Exchange 15 Section 8.23 Cap on Limited Representations of Seller 15 -ii- Exhibits A Legal Description B Personal Property C Special Warranty Deed D Assignment of Leases E Assignment of Contracts and Other Intangibles F Bill of Sale G Form of Notice to Tenants H Estoppel Certificate I List of Contracts J Leasing Commissions, Tenant Improvements, Tenant Delinquencies K Rent Roll -iii- PURCHASE AND SALE AGREEMENT
